Citation Nr: 1802510	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  10-24 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for hammertoe deformity, status post tendon release with removal of bone from dorsum of the fifth toes bilaterally.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1984. However, only his period of service from September 1975 to October 25, 1979 is considered honorable active duty service, and his service from October 26, 1979 to September 1984 is considered dishonorable for VA compensation purposes.

These matters come before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied entitlement to a rating in excess of 30 percent for hammertoe deformity, status post tendon release with removal of bone from dorsum of the fifth toes bilaterally.

The Veteran testified before the undersigned at an April 2013 hearing at the RO (Travel Board hearing) and a transcript of that hearing has been associated with his file.

In June 2014 and April 2017, this matter was remanded to the Agency of Original Jurisdiction (AOJ).  The Board is satisfied that there has been substantial compliance with the remand directives to include the provision of an adequate VA examination.  The Board finds it may proceed with a decision at this time.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with the remand orders).  

The TDIU issue is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's bilateral foot disability more nearly approximates a disability picture for claw foot involving marked contraction of plantar fascia with dropped forefoot, hammer toes, very painful callosities, and marked varus deformity; there is objective evidence of hammer toes in the second to fifth toes on each foot, very painful callosities, walking on the hindfoot, chronic pain over the tips of the second to fifth toes bilaterally and over the metatarsals of all toes bilaterally which is increased with prolonged standing and walking, antalgic gait, functional loss due to pain, excess fatigability, pain on weight-bearing, instability of station, disturbance of locomotion, interference with standing, lack of endurance, and significantly limited functional ability during flare-ups or when the left and right foot was used repeatedly over a period of time due to pain, weakness, fatigability, or incoordination.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a 50 percent disability rating for the service-connected bilateral foot disability have been met.  38 U.S.C. §§ 1155, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5278 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in June 2009, July 2011, July 2014, and April 2017.  Therefore, additional notice is not required. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  

2.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017). 

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The Court has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Disabilities of the feet are evaluated under Diagnostic Codes 5276-5284.  38 C.F.R. § 4.71a.  The Veteran's bilateral foot disability has been rated, by analogy, under Diagnostic Code 5278, claw foot (pes cavus).  Under Diagnostic Code 5278, a 30 percent rating is warranted for bilateral pes cavus with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  A 50 percent rating is warranted for bilateral pes cavus with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5278.  

Under Diagnostic Code 5276, for acquired flatfoot, a 30 percent evaluation is assigned for severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc), accentuated pain on manipulation and use, indications of swelling on use, with characteristic callosities.  A 50 percent evaluation is assigned for pronounced bilateral pes planus, with marked pronation, extreme tenderness of the plantar surface of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2017). 

Under Diagnostic Code 5284, 10, 20, and 30 percent ratings are assigned for moderate, moderately severe, and severe foot injuries.  A rating of 40 percent is warranted for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2017).  

Diagnostic Code 5284 applies to "other" foot injuries.  The term "other" refers to injuries other than those set out in Diagnostic Codes 5276-5283.  See Copeland v. McDonald, 27 Vet App. 333, 337 (June 2015).  The United States Court of Appeals for Veterans' Claims (Court) has held that for conditions that are not specifically listed in the rating schedule, VA regulations provide that those conditions may be rated by analogy under the diagnostic code for "a closely related disease or injury."  Id. at 336-337.  The Court cited to 38 C.F.R. § 4.20 and 38 C.F.R. § 4.27 and stated further that "Where, however, a condition is listed in the schedule, rating by analogy is not appropriate.  In other words, "[a]n analogous rating...may be assigned only where the service-connected condition is 'unlisted.'"  The Court cited to Suttman v. Brown, 5 Vet. App. 127, 134 (1993).  Id.  The Court specifically held that rating a listed foot condition such as pes planus under Diagnostic Code 5284 would constitute an impermissible rating by analogy; pes planus is specifically rated under Diagnostic Code 5276 and an analogous rating under Diagnostic Code 5284 is not permitted.  Id. at 338. 

Diagnostic Code 5003, degenerative arthritis, indicates that arthritis must be established by X-ray findings and is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).  Note 1 states that the degenerative arthritis ratings will not be combined with ratings based on limitation of motion.  Also, there must be X-ray evidence of involvement of two or more major or minor joint groups.  Id.; see also 38 C.F.R. § 4.45.






3.  Analysis

The Veteran contends that a higher disability rating is warranted for his service-connected bilateral foot disability because the foot symptoms have worsened.  In the June 2010 VA Form 9, the Veteran stated that when he is on his feet for 1 or 2 hours, his feet swell up and become real painful.  He stated that he had very painful callosities and this made employment very limited if at all.  

At the hearing before the Board in April 2013, the Veteran stated that the foot condition has gotten worse to the point where he can't work and he found it extremely difficult to stand for any length of time or walk.  He stated that every time he was up on his feet for any period of time, his feet got weak and got a lot of pain, and therefore he either would have to go sit down or get off his feet for a while, and he couldn't do what he used to do just a few years ago.  Hearing Transcript, page 3.  He indicated that VA issued shoes to him but his problem was that his toes are curled up and therefore the height of the shoe is the problem.  Hearing Transcript, page 6.  The Veteran stated that he had an abnormal gait and the callosities on the toes gave him constant pain.  The Veteran stated that even when he is not on the feet, they ache, and if he was up on his feet, on a scale of one to ten, he would say that the pain was an eight and a nine; if he is on his feet a long time, 30 to 40 minutes, it's a ten.  Board Hearing Transcript, pages 8-9.  He stated that his feet pitch inward.  Hearing Transcript, page 11. 

In a November 2017 statement, the Veteran's representative stated that the Veteran has hammertoes but he does not have claw foot so it is understandable that he does not meet the requirements for a higher rating for pes cavus.  The representative stated that the Veteran believes that he meets the criteria for moderately-severe foot injuries under Diagnostic Code 5284 and he believes a 20 percent rating should be assigned under Diagnostic Code 5284 for each foot.  

By way of history, a September 2002 rating decision granted service connection for hammer toe deformity status post tendon release with removal of bone from dorsum of fifth toes bilaterally and a 10 percent rating was assigned effective October 17, 2000 under Diagnostic Code 5278.  The RO indicated that the bilateral foot disability was a congenital condition which existed prior to military service and evidence shows that it permanently worsened as a result of service.  The RO noted that the service medical records show that the Veteran had tendon surgery on the second through fifth toes bilaterally in June 1976 due to persistent foot pain and deformity.  The Veteran was seen for this condition by podiatry on numerous occasions before and after the surgery.  The November 2001 VA examination report indicates that the Veteran continued with pain in his feet and ankles and his toes have progressively assumed a flexion position and this caused pain and bruising of his toenails.  The VA examiner noted that the Veteran had no extensor capability of the second, third, fourth, and fifth toes bilaterally.  Examination revealed normal range of motion of the ankles.  There was normal range of motion of the right and left great toes.  There was no extensor capability of the right or left second, third, fourth, and fifth toes.  He was able to plantar flex the right second, third, fourth, and fifth toes normally.  He could flex the left second, third, fourth, and fifth toes normally.  The diagnosis was congenital hammertoe deformity with status post cutting of the extensor tendons of the second, third, fourth, and fifth toes along with removal of bone from the dorsum of the fifth toes bilaterally in 1979 with subsequent progression of the flexion deformity of the second, third, fourth, and fifth toes bilaterally and with moderate disability, slightly progressive.  

A September 2004 rating decision assigned a 30 percent rating under Diagnostic Code 5278 from October 18, 2002.  The 30 percent rating was assigned based upon the findings of the October 2002 and February 2003 VA podiatry records and the November 2003 VA examination.  The VA podiatry treatment record dated in October 2002 indicates that the Veteran had prominent metatarsal heads with loss of fat pad and reducible contractures of lesser digits.  The assessment was hammertoe deformities with secondary metatarsalgia and fat pad atrophy.  A subsequent VA podiatry record dated in February 2003 indicates that there were contracted fifth toes with hyperkeratosis over the fifth toes right worse than the left.  The November 2003 VA examination report indicates that there were complaints of significant bilateral foot pain located in the ball of the feet.  The report noted that the Veteran had recently been given extra depth orthopedic shoes with inserts.  The impression was hammertoe and claw toe deformities and the foot problem was a secondary metatarsalgia from excessive weight bearing on the metatarsal heads. 

In May 2009, the Veteran filed a claim for an increased rating.

Affording the Veteran the benefit of doubt, the Board concludes that a 50 percent disability rating is warranted for the bilateral foot disability under Diagnostic Code 5278 for the period of the appeal.  After a review of all the evidence, lay and medical, the Board finds that the disability picture of the service-connected bilateral foot disability more nearly approximates the criteria for a 50 percent rating for pes cavus with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity under Diagnostic Code 5278.    

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The Veteran and his representative request that the bilateral foot disability be rated under Diagnostic Code 5284, foot injuries.  However, the Board finds the Veteran's disability does not warrant a change in Diagnostic Code and rating the Veteran's bilateral foot disability under Diagnostic Code 5278 (pes cavus) more nearly approximates the disability picture due to the service-connected bilateral foot disability.  The service-connected bilateral foot disability is the residual disability of a tendon release and removal of bone from the fifths toes and this disability has been rated by analogy to a clawfoot deformity.  The service-connected bilateral foot disability is not specifically listed in the rating schedule for foot disabilities.  

The Board finds that Diagnostic Code 5278 is the most appropriate Diagnostic Code to rate the service-connected bilateral foot disability.  Diagnostic Code 5278 specifically addresses and includes many of the service-connected bilateral foot disability symptoms and manifestations such as hammertoes and painful callosities.  Because many of the primary symptoms are contemplated by Diagnostic 5278, it would be inappropriate to change the Diagnostic Code.  Further, as will be discussed below, rating the Veteran's bilateral foot disability under Diagnostic Code 5278 results in a more favorable outcome for the Veteran.  In any event, the Board has considered other possibly applicable diagnostic codes including Diagnostic Code 5284.  

In this case, the Board finds that a 50 percent disability rating is warranted for the bilateral foot disability under Diagnostic Code 5278 based upon the findings of hammertoes in the second to fifth toes on each foot, very painful callosities, walking on the hindfoot, chronic pain over the tips of the second to fifth toes bilaterally and over the metatarsals of all toes bilaterally which is increased with prolonged standing and walking, antalgic gait, and objective findings of painful motion, weakness, tenderness, excess fatigability, incoordination, pain on weight-bearing, instability of station, disturbance of locomotion, interference with standing, and a lack of endurance which significantly limited functional ability during flare-ups or when the left and right foot was used repeatedly over a period of time.     

The September 2009 VA examination report indicates that the bilateral hammertoe deformity status post tendon release with removal of bone from the dorsum of the fifth toes bilaterally were manifested by hammertoes of the 2nd, 3rd, 4th and 5th digits bilaterally.  The current symptoms at rest were pain, swelling, fatigability, weakness, heat, lack of endurance and stiffness.  With standing and walking, the Veteran had all of those symptoms and also redness.  He wore corrective shoes and used a cane which were mildly effective.  He was able to stand and walk for 15 to 30 minutes.  

On examination of the right and left feet, there were objective findings of painful motion, weakness, and tenderness.  The Veteran walked on the hindfoot.  He had callosities and unusual shoe wear pattern which were signs of abnormal weight bearing.  The skin changes on the left and right foot were heel calluses and shoe heel wear.  There were hammertoes on the right and left feet.  The disability progressed to osteoarthritis of the toes in the left foot.  

A January 2012 VA examination report indicates that the Veteran had chronic pain over the tips of the second to fifth toes bilaterally and over the metatarsals of all toes bilaterally which is increased with prolonged standing and walking.  The Veteran had hammertoes in the second to fifth toes.  He had bilateral weak foot.   

An April 2015 VA examination report indicates that the Veteran had bilateral Taylor's bunionettes, bilateral hammertoes, status post tenotomies and resections of 5th phanges, and hammertoes.  The report indicates that the Veteran had a history of bilateral metatarsalgia and pain over the bilateral fifth metatarsal heads for many years and this is remnant pain from the bunionette surgeries in July 1976.  He walked with a right antalgic gait.  Metatarsal bars did not help and neither did orthopedic shoes or molded orthotics.  The VA examiner noted that the Veteran was always in pain as was evidenced by his painful gait; going up and down stairs was painful and the Veteran made sure he held on to the rail.  He could walk a block before his pain increases in both feet.  He was able to stand for an hour, maybe an hour and a half, tops.  Uneven ground was painful as were hard floor surfaces.  It was noted that the Veteran was a diabetic.  The Veteran reported that his average daily pain was "probably about a 7."  The Veteran reported that he worked until 2009 as an equipment operator and had to quit owing to cardiac issues.  He did not have flare-ups unless he exceeded aforementioned time parameters for stated activities.  The Veteran stated that in the past 5 years, his ability to walk without significant increases in foot pain bilaterally has gone from 6 or 7 blocks to one block.  

The VA examiner opined that the Veteran had a foot injury manifested by status post phalangeal resection for bilateral Taylor's bunionettes which was moderately severe in both feet.  The foot condition compromised weight bearing and required arch supports, custom orthotic inserts or shoe modifications.  All modifications and orthotics, including metatarsal bars have not relieved pain and the pain increased over the years as evidenced by progressively decreasing distances that Veteran was able to walk with significant increase in pain.

Physical examination of the left and right feet revealed pain on physical exam.  The VA examiner stated that the pain contributed to functional loss and there was excess fatigability, pain on weight-bearing, instability of station, disturbance of locomotion, interference with standing, and a lack of endurance.  The VA examiner stated that pain, weakness, fatigability, or incoordination significantly limited functional ability during flare-ups or when the left and right foot was used repeatedly over a period of time.  There was callus formation related to the bilateral foot disability.  The VA examiner opined that effective function remained in each foot and amputation with prosthesis would not equally serve the Veteran.  The VA examiner opined that the Veteran's clinical evaluation as well as his service treatment records and the natural history of the sequelae of his in-service surgery all support an increased amount of pain in his feet and hence a decrease in the ability to function as described above.  The VA examiner stated that the Veteran's antalgic gait was quite noticeable and was related to his metatarsal pain and his bilateral bunionette pain.  

The April 2017 VA examination report indicates that the service-connected bilateral foot disability was hammertoe deformity status post tendon release with removal of bone from dorsum of the fifth toes bilaterally.  The VA examiner stated that the Veteran had flat foot (pes planus) and metatarsalgia associated with the service-connected disability.  The Veteran indicated that he had never been told until recently that he had flat feet.  The VA examiner noted that the Veteran had flexible flat feet and upon weight bearing, his arch collapsed.  The Veteran reported that the condition has gotten worse and he had no relief with proper shoes or orthotics.  He had foot ache with prolonged walking and pain.  The VA examiner stated that the Veteran had pain, especially with standing or walking and going up and down steps.  The Veteran had loss of toe extension, poor balance, and pain with standing and ambulation.  He had pain on use of the feet and the pain was accentuated on use.  There was extreme tenderness of plantar surfaces on one or both feet and decreased longitudinal arch height of one or both on weight-bearing.  

There were no findings of marked deformity of one or both feet or characteristic calluses.  There was no marked pronation of one foot or both feet, weight-bearing line fall over or medial to the great toe lower extremity deformity other than pes planus, causing alteration of the weight-bearing line "inward" bowing of the Achilles' tendon or marked inward displacement and severe spasm of the Achilles' tendon (rigid hindfoot) on manipulation of one or both feet.  

There was metatarsalgia with loss of metatarsals fat pads and prominent metatarsal heads.  He had hammertoes of all toes of each foot except for the great toes.  The VA examiner stated that the Veteran did not have a foot injury.  There was pain on exam in each foot and the pain contributed to the functional loss and impairment.  There was excess fatigability, pain on movement, pain on weight bearing, disturbance of locomotion, interference with standing, and lack of endurance in each foot.  There was pain, weakness, fatigability, and incoordination that significantly limits functional ability during flare-ups or when the foot is used repeatedly over a period of time and this was manifested by pain with walking and standing.  The VA examiner stated that effective function remained in the feet.  The VA examiner opined that the bilateral pes planus and metatarsalgia are not due to or related to the service-connected conditions.  The VA examiner stated that hammer toe does not cause metatarsalgia or flat foot and the new conditions are idiopathic in nature.  The VA examiner stated that the Veteran is relegated to occupations which would be sedentary; he could not stand or walk for any prolonged period of time due to pain.  Regarding the pertinent symptomatology due to the service-connected disabilities, the VA examiner stated that all toes tending to dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  The symptoms consisted of rubbing of the toes in shoes and pain in the foot. 

VA podiatry records indicate that in December 2013, March 2014, and October 2014, the Veteran reported having severe foot pain.   VA podiatry records indicate that in April 2017, the Veteran had a painful area on ball of right foot and pain on the lateral feet.  He had pain with standing and he is unable to maintain a full time job.  Examination revealed contracture at the lesser metatarsal-phalanges joints of toes second to fifth bilaterally, hammertoes with plantar flexed metatarsals, and diminished fat pad. There was pain on palpation on the lateral fifth toes bilaterally.  

The Board finds that these findings more nearly approximate a 50 percent disability level set forth under Diagnostic Code 5278 for claw foot, which contemplates bilateral clawfoot involving marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity. This disability rating fully contemplates all symptomatology of the disability, including the hammer toes, very painful callosities, and the pain and functional loss with weightbearing.  Further, the evidence establishes that since the 30 percent rating under Diagnostic Code 5278 was assigned to the bilateral foot disability, the bilateral foot disability increased in severity.  The VA examiner who performed the April 2015 VA examination opined that the Veteran's clinical evaluation as well as his service treatment records and the natural history of the sequelae of his in-service surgery all support an increased amount of pain in his feet and a decrease in the ability to function as described above.  The VA examiner stated that the Veteran's antalgic gait was quite noticeable and was related to his metatarsal pain and his bilateral bunionette pain.  The VA examiner opined that the Veteran's bilateral foot disability was moderately severe and the foot disability compromised weight bearing and required arch supports, custom orthotic inserts or shoe modifications.  The VA examiner stated that all modifications and orthotics, including metatarsal bars have not relieved pain and the pain increased over the years as evidenced by progressively decreasing distances that Veteran was able to walk with significant increase in pain.

The April 2017 VA examiner stated that the pertinent symptomatology due to the service-connected bilateral foot disability was all toes tending to dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads and the Board notes that this symptomatology approximates the criteria for a 30 percent rating under Diagnostic Code 5278.  However, affording the Veteran the benefit of doubt, the Board concludes that a 50 percent disability rating is warranted for the bilateral foot disability as there is competent and credible evidence which supports this award for the entire rating period on appeal, as discussed above.  

In evaluating the Veteran's disability, the Board has considered, along with the schedular criteria, the Veteran's functional limitations associated with the bilateral foot disability to include as due to pain, swelling, weakness, stiffness, fatigability, and lack of endurance in granting the higher 50 percent rating under Diagnostic Code 5278.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.3, 4.7, 4.71a.  The Veteran has now been awarded the maximum schedular rating under Diagnostic Code 5278 for the entire rating period on appeal. 

A separate or higher rating is not warranted under any other diagnostic code.  Under Diagnostic Code 5276, the highest rating available under this code is 50 percent.  The record shows findings of flatfoot upon VA examination in April 2017.  However, the VA examiner stated that the flatfoot was not due to the service-connected bilateral foot disability.  Thus, a separate rating is not warranted under Diagnostic Code 5276.  Further, the Veteran is already compensated for the manifestations and symptoms of foot pain, pain on use, and callosities under Diagnostic Code 5278.  Importantly, the evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262   (1994); 38 C.F.R. § 4.14 (2017).  A separate rating is not warranted under Diagnostic Code 5276.  

The Board has considered whether a higher disability rating in excess of 50 percent is warranted under Diagnostic Code 5284, foot injuries, other.  As discussed above, the April 2015 VA examiner characterized the service-connected bilateral foot disability as moderately-severe in severity.  Thus, a separate 20 percent rating is possible under Diagnostic Code 5284 for each foot.   However, when combined under 38 C.F.R. § 4.25 and with consideration of the bilateral factor under 38 C.F.R. § 4.26, the resulting disability rating for both feet does not exceed 50 percent.  The disability picture for the time period in question does not more closely approximate severe or pronounced foot disability under Diagnostic Code 5284.  The evidence does not demonstrate actual loss of use of the foot.  Thus, a disability rating in excess of 50 percent for the bilateral foot disability is not warranted under Diagnostic Code 5284.  

A disability rating in excess of 50 percent is not warranted if the bilateral foot disability is rated separately under Diagnostic Code 5279, metatarsalgia, anterior, or Diagnostic Code 5282, hammer toe.  As discussed above, there is medical evidence of hammer toes for toes second to fifth on each foot and findings of metatarsalgia.  A 10 percent rating is warranted for hammertoes on each foot (all toes unilateral without claw foot); a 10 percent rating is possible for each foot.  However, only one 10 percent rating is warranted for metatarsalgia under Diagnostic Code 5279, since a 10 percent rating is assigned for bilateral metatarsalgia.  Thus, rating the manifestations of hammertoes and metatarsalgia of each foot separately does not result in a disability rating in excess of 50 percent (for a bilateral foot disability).   

A disability rating in excess of 50 percent is not warranted if the bilateral foot disability is rated under Diagnostic Code 5003, degenerative arthritis.  The September 2009 VA examination report indicates that the bilateral foot disability progressed to osteoarthritis in the toes of the left foot.  There are no diagnostic codes specific to limitation of motion of the toes.  Diagnostic Code 5003 only allows for a single 10 percent rating for each group of minor joints affected.  For the purpose of rating a disability from arthritis, multiple involvements of the interphalangeal, metatarsal, and tarsal joints of the lower extremities are considered groups of minor joints.  38 C.F.R. § 4.45 (2017).  Thus, only one minor joint group is affected, and therefore only one 10 percent rating may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A separate rating for the service-connected bilateral foot disability is not warranted under Diagnostic Codes 5003, 5279, 5282, or 5284 in addition to the 50 percent rating under Diagnostic Code 5278.  The 50 percent rating assigned under Diagnostic Code 5278 already compensates the Veteran for the manifestations and symptoms of foot pain, pain on use, functional impairment, deformity, and painful callosities under Diagnostic Code 5278.  The evaluation of the same disability and manifestations under several diagnostic codes must be avoided.  Esteban; supra; 38 C.F.R. § 4.14. 

In conclusion, affording the Veteran the benefit of the doubt, the Board finds that a 50 percent rating is warranted for the service-connected bilateral foot disability for the entire period of the appeal under Diagnostic Code 5278.  38 C.F.R. §§ 4.3, 4.7.  The appeal is granted.  


ORDER

A 50 percent disability rating for the bilateral foot disability is granted for the entire period of the appeal subject to the laws and regulations governing the award of monetary benefits.  


REMAND

The Board finds that a remand is required for readjudication of the TDIU claim in the first instance in light of the Board's grant of the 50 percent rating for the service-connected bilateral foot disability.  Due process requires that the first adjudication must be made by the AOJ.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






(Continued on next page.)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


